IN THE SUPREME COURT OF TEXAS

                                 No. 07-0808

                     IN RE  CNA LLOYDS OF TEXAS, ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief, filed  October  3,  2007,
is granted.   The Order  on  Plaintiffs'  Motion  to  Compel  Discovery  and
Motion for Entry of Confidentiality Order issued April 19,  2007,  in  Cause
No. C-2198-04-B, styled Anna Alvarado, et  al.  v.  Texas  Mutual  Insurance
Company, et al., in the 93rd District Court of  Hidalgo  County,  Texas,  is
stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 14, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk